DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  according to fig.4; description on page 9, par[0032], examiner believes the claimed “ a network  link fault detection system” refers to a node 400 including multi-processor system 401; and therefore should be changed to “ a network link fault detection node”. 
Further, “a plurality of network subnet control planes deployed within a networked system” should be changed to “ a plurality of control planes deployed within the node”.
Further, Par[0036], page 10-11 of the specification describes “the Node 401” and “the system 401”. Examiner believes “the system 401” should be changed to “the node 401”.  Appropriate correction is required.
In claims 1, 15 “pre-programming a plurality of processors of a multi-processor networked system coupled with remote systems via a network” is objected to because no one skilled in the art can couple systems via a network. The claimed language is very confused since it is not clear whether applicant want to couple between nodes/networks or between systems; while the specification describes on par[0036] “ 
Further, claim 1 claims is a computer network as stated in preamble. Therefore, a network can only detect link faults between nodes in the network, but not between systems.  Therefore, “detect link faults between the multi-processor networked system and the remote systems” is also objected to.     
In claim 20, “ of having processing units” should be changed to “[of] having processing units”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5,7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganeriwal et al. ( US Pub.2019/0363927).
In claims 1,15, Ganeriwal et al. discloses a method of reducing false positive in failure detection in a computer network (see fig.1; see para[0007] detect a link or node failure at one of master packet processors PP 24 in network 2), the method comprising:


assigning one processor of the plurality of processors to be an active BFD server, wherein the active BFD server establishes sessions between the multiprocessor networked system and the remote systems to detect link faults between the multi-processor networked system and the remote systems (see fig.1; par[0028] network device 20A selects PP 24A, PP 24C  as active session master nodes for detecting 
connectivity failure on links 34A between vPE 22 and PE 28);
assigning the remaining processors of the plurality of processors to be dormant BFD clients to be ready to replace the active BFD server upon a failure of the active BFD server to reduce a downtime of the computer network ( see par[0028-0029,0026,0035] the network device 20A selects remaining packet processors PP24B,PP24D,PP24E as session standby nodes of which one remaining PP 24D will be selected as a new session 

selecting one of the dormant BFD clients to become an active BFD server upon a detection of a failure of the active BFD server to reduce a false positive time window during which false failure detections are indicated (see par[0029,0026] one of the remaining PPs 24B,24D,24E will be selected as a new session master node when the session master node PP24A or PP 24C is down due to no reply of the hello packet is received after a specific time interval).
In claim 8, Ganeriwal et al. discloses a network link fault detection system (see network 2 in fig.2) comprising: a plurality of network subnet control planes deployed within a networked system ( see fig.2 and fig.4; par[0023,0044] control planes 26A-26B  are within the network device 20A);
a plurality of communication line cards coupled with the plurality of the network subnet control planes, each communication line card having a plurality of processing units (see fig.4;par[0044-0045,0047,0049] one or more service/interface cards 412 are coupled to control planes in the control unit 404);
a plurality of bidirectional failure detection (BFD) modules deployed within a subset of the plurality of processing units ( see fig.4; par[0057] PPs 414 includes session modules 415A-415N; and PPs 416 include session module 417A-417N. These session modules are 
In claims 2,3,12,17 Ganeriwal et al. discloses sending an echo packet from the active BFD server to at least one of the remote systems, receiving the echo packet back from the at least one of the remote systems within a predetermined timeout interval ( see par[0026,0029] fig.1; packet processor 24A and PP 24C are set to exchange keep alive messages at a predetermined time interval to detect connectivity failures of AF link 32; or exchange echo packets as shown in par[0034]).
In claims 5,10 Ganeriwal et al. discloses wherein the BFD module is integrated with an interior gateway protocol (IGP) ( see par0026]fig.1; a Bi-directional Forwarding Detection protocol is used to detect a connectivity failure between two systems  VP 28 and cPE 22 within  network device 20A. In par[0063] Interior gateway Protocol IGP is used by RPD 518  to exchange routing protocol  with other network devices). 
In claims 9,16 Ganeriwal et al. discloses a control plane in communication with the communication line cards(see fig.4; [0044,0045,0049] one or more service/interface cards 412 are coupled to control planes in the control unit 404).

In claims 13, 19 Ganeriwal et al. discloses the control planes assign the BFD client to become the BFD server upon detection of a failure of the BFD server (see par [0029,0026] one of the remaining PPs 24B,24D,24E will be selected as a new session master node when the session master node PP24A or PP 24C is down due to no reply of the hello packet is received after a specific time interval).
In claim 14, Ganeriwal et al. discloses the control planes dynamically assign the BFD client to replace the BFD server prior to detection of a link failure (see par[0028] during initialization (before detection of a failure), the network device 20A  initiates selection of master node and session standby nodes).
In claims 7,20 Ganeriwal et al. discloses the selecting one of the dormant BFD clients to become an active BFD server comprises selecting one of the dormant BFD clients based on at least two criteria, the criteria including:
having at least one active port in a communication line card associated with the plurality of processors (see fig.4; IFC line card 412 having input interface and output interface) ;

a communication line card having longest time since its most recent failure;
processing units with sufficient capacity to run BFD module (see par[0035]; session master node is selected such as that sessions are uniformly distributed among resources); and a frequency of configuration of a communication line card. 
In claim 18, Ganeriwal et al. disclose assigning some of the plurality of processors to be active BFD servers by at least one of a plurality of control planes deployed within the multi-processor networked system (see par[0028] the network device 20A selects PP 24a  as master node for vPE 22 ( control planes) and  PP 24c as master node for vP 28 ( control plane)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ganeriwal et al. ( US Pub.2019/0363927) in view of Chang et al. ( US Pat.7,813,263).
.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganeriwal et al. ( US Pub.2019/0363927) in view of Ke et al. (US Pat.7,773,612).
In claim 4, Ganeriwal et al. does not disclose the plurality of the processors include operation, administration, and maintenance processors (OAMPs). Ke et al. discloses in fig.2; col.5; lines 14-24; a network controller includes an OAM processing module 21 ( OAM processor). The OAM module 21 detects network failures ( see col.9; lines 22-35). Therefore, it would have been obvious to one skilled in the art to use the OAM processing module teaching of Ke et al. into Ganeriwal et al. as the OAM processors.   
Conclusion

Han ( US Pub.2010/0182927);
Devarajan et al. ( US Pub.2018/0167262).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




/HANH N NGUYEN/Primary Examiner, Art Unit 2413